DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 4093239).
	Regarding claim 1, Sugahara discloses an oil wiper packing Fig. 1 for a piston rod 1 of a crosshead piston compressor, capable of wiping away lubricant from the piston rod on a crosshead side, comprising a chamber disc (5a of Annotated Fig. 1, below) having a chamber disc recess (recess having 51) and a partition wall (5b of Annotated Fig. 1, below) with a bore, wherein the partition wall laterally delimits the chamber disc recess, and wherein the bore is provided for passage of the piston rod, and comprising a wiper ring 51, wherein the wiper ring is arranged in the chamber disc recess, wherein at least two chamber discs, which each have a chamber disc recess and a single partition wall, 
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention.  Please see MPEP 2106 and 2114.

    PNG
    media_image1.png
    992
    806
    media_image1.png
    Greyscale

 	Regarding claims 2 and 16, Sugahara discloses an oil wiper packing Fig. 1 (and method for installing) wherein the chamber disc 5a recess has a chamber interior height in the running direction, that the wiper ring 51 has a wiper ring height in the running direction, and that at ambient temperature, the chamber interior height is between 0 mm and 0.5 mm larger than the wiper ring height. 	Regarding claim 3, Sugahara discloses wherein each wiper ring 51 has a play in the range of 
 	Regarding claim 8, Sugahara discloses wherein the oil wiper packing Fig. 1 is fully configured for installation in a crosshead piston compressor, in that the chamber discs 5a are arranged successively in the running direction and are connected together, that a single wiper ring 51 is arranged in each chamber disc recess, and that each wiper ring has a play in the range of between more than 0 mm and 0.5 mm in the running direction inside the chamber disc.
 	Regarding claim 9, Sugahara discloses wherein each of the chamber discs 5a has a lateral outlet opening oriented perpendicularly to the running direction, so that the chamber disc recess is accessible from the outside, wherein the outlet opening is arranged such that the play of the wiper ring 51 in the chamber disc recess is capable of being measured. 	Regarding claim 10, Sugahara discloses wherein it comprises a fixing plate (5c of Annotated Fig. 1, above) which has a larger outer diameter than each of the chamber discs 5a, and that the chamber discs are arranged following the fixing plate in the running direction. 	Regarding claim 11, Sugahara discloses wherein a chamber disc 5a with an interior space is arranged following the fixing plate 5c in the running direction, and that a gas-tight sealing arrangement is capable of being arranged in the interior space. 	Regarding claim 12, Sugahara discloses wherein a pre-wiper chamber disc (5d of Annotated Fig. 1) comprising a pre-wiper chamber (chamber having 50) is arranged following the chamber discs in the running direction, and that a pre-wiper 50 is arranged in the pre-wiper chamber. 	Regarding claim 13, Sugahara discloses wherein a sealing medium barrier (6a of Annotated Fig. 1) is arranged following the fixing plate 5c in the running direction and comprises a barrier chamber disc 
 	Regarding claim 14, Sugahara discloses wherein each wiper ring 51 has two discharge channels (5e of Annotated Fig. 1) running in the radial direction and extending over the entire width of the wiper ring in the radial direction.
 	Regarding claim 15, Sugahara discloses a method for installing an oil wiper packing in a crosshead piston compressor Fig. 1, wherein the crosshead piston compressor comprises a piston rod 1 extending in a running direction, wherein that in a first method step, the oil wiper packing is pre-configured in that, in a chamber disc 5a having each a chamber disc recess (recess having 51) and having each a partition wall 5b with a bore, a wiper ring 51 is arranged in the chamber disc recess, wherein the chamber disc recess is laterally delimited by the partition wall, that at least two chamber discs with a wiper ring arranged therein are arranged successively in a running direction (L) in the same position, and the chamber discs are connected together, and that in a second method step, the preconfigured oil wiper packing is arranged on the piston rod 1 by a movement in the running direction (L) such that the piston rod runs through a respective bore of the partition wall, and the chamber disc and the wiper ring surround the piston rod. (Col. 2, Ln. 35-37)
 	Regarding claim 17, Sugahara discloses an oil wiper packing Fig. 1 (and method for installing) wherein the wiper ring 51 has a play in the range of between more than 0 mm and 0.5 mm in the running direction inside the chamber disc recess. 	Regarding claim 19, Sugahara discloses wherein the chamber disc 5a has at least one lateral outlet opening (5f of Annotated Fig. 1) oriented perpendicularly to the running direction, so that the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara in view of Wood et al. (US 2004/0227301).
 	Regarding claim 4, Sugahara discloses the invention as claimed above but fails to explicitly disclose wherein the chamber disc and the wiper ring have a thermal expansion coefficient, that the wiper ring has a higher thermal expansion coefficient than the chamber disc, that the wiper ring has a play in the running direction in the chamber disc recess at ambient temperature, and that at an operating temperature which is higher than the ambient temperature, the wiper ring has a reduced play or a form-fit connection in the chamber disc recess.  Wood et al., an oil wiper packing discloses a  wiper ring having a higher thermal expansion coefficient than the chamber disc.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the Sugahara reference with a wiper ring that has a higher thermal expansion coefficient than the chamber .

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. Applicant argues that the Sugahara reference does not disclose that a single wiper ring is arranged in each chamber.  The Examiner disagrees.  The wiper ring 51 of Sugahara is a single unitary wiper as clearly illustrated in Fig. 1.  Applicant further argues that the Sugahara reference does not disclose that the oil packing is configured to wipe away lubricant from a piston rod.  This is not persuasive since the wiper ring 51 is capable of wiping/scraping away oil (also see, col. 3, Ln. 9-11).  Applicant further argues that the Sugahara reference fails to disclose a method of installing an oil wiper packing, this is not persuasive since the Sugahara discloses all of the elements of the packing as well as installing. (Col. 2, Ln. 35-37)
 	Applicant argues that the combined teachings of Sugahara and Wood would not have arrived at the claimed subject matter.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that the combined teachings of Sugahara and Wood would not have arrived at the claimed subject matter, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Sugahara discloses an oil wiper packing for a piston rod having a chamber disc with a wiper ring positioned therein.  Wood teaches an oil wiper packing having a wiper ring having a higher thermal expansion coefficient than the chamber disc it resides within.  It is this teaching that is being applied to Sugahara.  Sugahara already disclose all the other features required by the claims.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675